Exhibit 10.2

 

EXECUTION COPY

 

FIRST AMENDMENT

TO REVOLVING CREDIT AGREEMENT

 

This FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT (this “Amendment”), is made
as of May 17, 2013, by and among SB Financing Trust Owner LLC, as the borrower
representative (the “Borrower Representative”), THPI Acquisition Holdings LLC, a
Delaware limited liability company, as a borrower (“THPI”), Provident
Residential Real Estate Fund LLC, a Delaware limited liability company, as a
borrower (together with THPI and any other Borrower party hereto from time to
time, the “Borrowers”), Silver Bay Operating Partnership L.P., a Delaware
limited partnership, as the master property manager  (the “Master Property
Manager”), Bank of America, National Association, as the agent (in such
capacity, the “Agent”) on behalf of the Lenders (as defined below) and the
Lenders signatory hereto.

 

WHEREAS, the parties hereto have entered into that certain Revolving Credit
Agreement, dated as of May 10, 2013 (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Borrowers, the Master Property Manager, the Borrower Representative,
U.S. Bank National Association, as Calculation Agent and as Paying Agent, the
Agent, JPMorgan Chase Bank, National Association as a Lender and each Lender
party thereto from time to time (the “Lenders”); and

 

WHEREAS, the Borrowers, the Borrower Representative and the Master Property
Manager desire to amend the Credit Agreement, as more fully set forth herein;
and

 

WHEREAS, the Agent and Lenders are willing to agree to such amendments to the
Credit Agreement, subject to the terms and conditions set forth in this
Amendment.

 

NOW, THEREFORE, in consideration of the foregoing premises, and other good and
valuable consideration, the receipt and legal sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

1.             Definitions.  Unless otherwise defined herein, capitalized terms
used herein shall have the meanings assigned to them in the Credit Agreement, as
amended hereby.

 

2.             Amendments to Credit Agreement.  Subject to the satisfaction or
waiver in writing of each of the conditions set forth in Section 4 below, and in
reliance on the representations, warranties, covenants and agreements contained
in this Amendment, the Credit Agreement shall be amended as follows:

 

(a)           Section 1.1 of the Credit Agreement is hereby amended by replacing
the definition of “Blocked Account Control Agreement” with the following new
definition:

 

“Blocked Account Control Agreement:  With respect to any Property Manager
Account, an agreement governed by New York law by and among the related Property
Manager, the bank maintaining such Property Manager Account, the Agent and, if
applicable, the Borrowers, pursuant to which the Agent obtains “control” of such
Property Manager Account within the meaning of the UCC;

 

--------------------------------------------------------------------------------


 

together with an opinion of counsel to the Borrowers that (a) such agreement, if
the Borrowers are party to such agreement, has been duly authorized, executed
and delivered by the Borrowers and constitutes their legal, valid, binding and
enforceable agreement and (b) the Agent’s the security interest in such account
is perfected.”

 

(b)           Section 8.1 of the Credit Agreement is hereby amended by inserting
the following new clause (w) :

 

“(w)        Linked Accounts.  Any Property Manager Account that is at any time
subject to a Blocked Account Control Agreement shall at any time have any other
account, other than the Collection Account, linked to such Property Manager
Account, whether by a zero balance account connection or other automated funding
mechanism.”

 

(c)           Section 9.8 of the Credit Agreement is hereby amended by deleting
the last two (2) sentences thereof and replacing them with the following:

 

“Any successor Agent shall succeed to the rights, powers and duties of resigning
or removed Agent, and the term “Agent” shall mean such successor Agent,
effective upon (and the former Agent’s rights, powers and duties as Agent shall
be terminated upon) (i) the execution, acknowledgement, and delivery by such
successor Agent of an instrument accepting such appointment and assuming all
duties and obligations of the Agent under this Agreement and (ii) the execution,
acknowledgement, and delivery by such successor Agent of instruments accepting
such appointment and assuming all duties and obligations of the Agent under each
other Loan Document to which the Agent is a party.  Thereupon, the resignation
or removal of the former Agent shall become effective and the former Agent’s
rights, powers and duties as Agent shall be terminated and such successor Agent,
without any further act, deed or conveyance, shall become fully vested with all
the rights, powers, duties, and obligations of the former Agent under this
Agreement, with like effect as if originally named as Agent.  After the retiring
Agent’s resignation as Agent or the removal of the Agent as Agent, the
provisions of this Article shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was Agent under this Agreement.”

 

(d)           Section 11.3 of the Credit Agreement is hereby amended in its
entirety to read as follows:

 

“To secure the full and prompt performance of its duties hereunder, the Master
Property Manager hereby Grants to the Agent, on behalf of the Secured Parties, a
continuing first priority Lien on and security interest in all of its right,
title and interest, whether now owned or hereafter acquired, in, to and under
(but none of its obligations under) (i) each Eligible Property Management
Agreement, each Property Management Agreement and the Property Management
Agreements

 

2

--------------------------------------------------------------------------------


 

Assignment, in each case only to the extent that such Eligible Property
Management Agreements, such Property Management Agreements and such Property
Management Agreements Assignment relate to any Property, (ii) the Property
Management Agreement, dated as of May 17, 2013, between the Master Property
Manager and Silver Bay Property Corp. relating to Phoenix, including the Trust
Operating Account as defined therein and the security interest granted by Silver
Bay Property Corp. to the Master Property Manager in such Trust Operating
Account, (iii) the Property Management Agreement, dated as of May 17, 2013,
between the Master Property Manager and Silver Bay Property Corp. relating to
Atlanta, including the Trust Operating Account as defined therein and the
security interest granted by Silver Bay Property Corp. to the Master Property
Manager in such Trust Operating Account, and (iv) all proceeds thereof, and
assigns to the Agent, on behalf of the Secured Parties, (I) the security
interest granted by Silver Bay Property Corp. to the Master Property Manager in
the Trust Operating Account as defined in the Property Management Agreement,
dated as of May 17, 2013, between the Master Property Manager and Silver Bay
Property Corp. relating to Phoenix, and (II) the security interest granted by
Silver Bay Property Corp. to the Master Property Manager in the Trust Operating
Account as defined in the Property Management Agreement, dated as of May 17,
2013, between the Master Property Manager and Silver Bay Property Corp. relating
to Atlanta.”

 

3.             Representations, Warranties, Covenants and Acknowledgments.  To
induce the Agent and the Lenders to enter into this Amendment, each Borrower,
the Borrower Representative and the Master Property Manager does hereby:

 

(a)           represent and warrant that, after giving effect to this Amendment,
(i) as of the date hereof, all of the representations and warranties contained
in the Loan Documents are true and correct in all material respects on and as of
the date hereof to the same extent as though made on and as of the date hereof,
except to the extent such representations and warranties specifically relate to
an earlier date, in which case such representations and warranties shall have
been true and correct in all material respects on and as of such earlier date;
(ii) as of the date hereof, no Default or Event of Default has occurred and is
continuing under the Credit Agreement or any other Loan Document; (iii) such
Person has the power and is duly authorized to enter into, deliver and perform
this Amendment; (iv) this Amendment is the legal, valid and binding obligation
of such Person enforceable against such Person in accordance with its terms,
except as may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to or limiting creditors’ rights generally or by
equitable principles relating to enforceability; and (v) the execution, delivery
and performance of this Amendment does not conflict with, result in a breach of
or constitute (with due notice or lapse of time or both) a default under any
material Contractual Obligation of any such Person; and

 

(b)           reaffirm each of the agreements, covenants and undertakings set
forth in the Credit Agreement and each and every other Loan Document executed in
connection therewith or pursuant thereto, in each case, as amended by the terms
of this Amendment; and

 

3

--------------------------------------------------------------------------------


 

(c)           acknowledge and agree that, after giving effect to this Amendment,
no right of offset, defense, recoupment, counterclaim, claim, causes of action
or objection in favor of such Person against the Agent or any Lender exists as
of the date hereof arising out of or with respect to (i) this Amendment, the
Credit Agreement or any of the other Loan Documents or (ii) any other documents
now or heretofore evidencing, securing or in any way relating to the foregoing;
and

 

(d)           further acknowledge and agree that (i) except as expressly set
forth herein, this Amendment is not intended, and should not be construed, as an
amendment of, or any kind of waiver or consent related to, the Credit Agreement
or the other Loan Documents; (ii) this Amendment shall not represent an
amendment, consent or waiver related to any future actions of any Borrower, the
Borrower Representative or the Master Property Manager; (iii) except as
expressly set forth herein, the Agent and each Lender reserves all of their
respective rights pursuant to the Credit Agreement and all other Loan Documents;
and (iv) the amendments contained herein do not and shall not create (nor shall
any Borrower, the Borrower Representative or the Master Property Manager rely
upon the existence of or claim or assert that there exists) any obligation of
the Agent or the Lenders to consider or agree to any future waiver, consent or
amendment and, in the event the Agent or the Lenders subsequently agree to
consider any future waivers, consents or amendments, neither the amendments
contained herein nor any other conduct of the Agent or any Lender shall be of
any force or effect on the Agent’s or any Lender’s consideration or decision
with respect to any such requested waiver, consent or amendment and neither the
Agent nor any Lender shall have any further obligation whatsoever to consider or
agree to future amendment, waiver, consent or agreement, and

 

(e)           further acknowledge and agree that this Amendment shall be deemed
a Loan Document for all purposes.

 

4.             Conditions to Effectiveness.  The effectiveness of this Amendment
is subject to the following conditions precedent:

 

(a)           Delivery of Documents.  The parties hereto shall have delivered to
the Agent executed counterparts of this Amendment, together with counterpart
originals of an Acknowledgement and Consent substantially in the form attached
hereto.

 

(b)           Expenses.  The Borrowers shall have paid, to the extent invoiced
on or before the date hereof, to the Agent and the other Lenders all reasonable
costs and expenses of the Agent and such Lenders in connection with the
preparation, execution and delivery of this Amendment and all other related
documents.

 

5.             Effect; Relationship of Parties.

 

(a)           Except as expressly amended hereby, the Credit Agreement and each
other Loan Document shall be and remain in full force and effect as originally
written, and shall constitute the legal, valid, binding and enforceable
obligations of each Borrower, the Borrower Representative and the Master
Property Manager to the Agent and Lenders.  On and after the date hereof, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein” or words of like import referring to the Credit Agreement, and each
reference in the

 

4

--------------------------------------------------------------------------------


 

other Loan Documents to the “Credit Agreement”, “thereunder”, “thereof” or words
of like import referring to the Credit Agreement shall mean and be a reference
to the Credit Agreement as amended by this Amendment.

 

(b)           The relationship of the Agent and Lenders, on the one hand, and
each Borrower, on the other hand, has been and shall continue to be, at all
times, that of creditor and debtor and not as joint venturers or partners. 
Nothing contained in this Amendment, any instrument, document or agreement
delivered in connection herewith or in the Credit Agreement or any of the other
Loan Documents shall be deemed or construed to create a fiduciary relationship
between or among the parties.

 

6.             Miscellaneous.  This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which, when so executed and delivered, shall be deemed to be an original and all
of which counterparts, taken together, shall constitute but one and the same
instrument.  Delivery of an executed counterpart of a signature page to this
Amendment by facsimile or other electronic transmission shall be as effective as
delivery of a manually executed counterpart of this Amendment.  Any party
delivering an executed counterpart of this Amendment via facsimile or electronic
mail shall also deliver a manually executed original to the Agent or its
counsel, but the failure to do so does not affect the validity, enforceability
or binding effect of this Amendment.  This Amendment shall be binding upon and
inure to the benefit of the successors and permitted assigns of the parties
hereto.  This Amendment and the rights and obligations of the parties hereunder
shall be governed by, and construed in accordance with the laws of the State of
New York without regard to conflict of laws principles (other than
Sections 5-1401 and 5-1402 of the New York General Obligations Law) thereof. 
This Amendment embodies the entire agreement and understanding between the
parties hereto with respect to the subject matter hereof and supersedes all
prior oral or written negotiations, agreements and understandings of the parties
with respect to the subject matter hereof.

 

[Remainder of Page Intentionally Blank]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their duly authorized officers as of the day and year first above written.

 

 

SILVER BAY OPERATING PARTNERSHIP
L.P., a Delaware limited partnership, as Master
Property Manager,

 

 

 

By:

Silver Bay Management LLC,

 

 

a Delaware limited liability company,

 

 

its general partner

 

 

 

 

By:

Silver Bay Realty Trust Corp.,

 

 

a Maryland corporation

 

 

its sole member

 

 

 

 

By:

/s/ Christine Battist

 

 

Christine Battist,

 

 

Chief Financial Officer

 

 

 

 

 

SB FINANCING TRUST OWNER LLC,

 

a Delaware limited liability company,

 

as the Borrower Representative

 

 

 

By:

/s/ Christine Battist

 

 

Christine Battist,

 

 

Chief Financial Officer

 

 

 

 

 

THPI ACQUISITION HOLDINGS LLC,

 

a Delaware limited liability company,

 

as a Borrower

 

 

 

By:

SB Financing Trust Owner LLC,

 

 

a Delaware limited liability company,

 

 

its Manager

 

 

 

 

By:

/s/ Christine Battist

 

 

Christine Battist,

 

 

Chief Financial Officer

 

[Signatures continue]

 

[Signature Page to First Amendment to Revolving Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

PROVIDENT RESIDENTIAL

 

REAL ESTATE FUND LLC,

 

a Delaware limited liability company,

 

as a Borrower

 

 

 

By:

SB Financing Trust Owner LLC,

 

 

a Delaware limited liability company,

 

 

its Manager

 

 

 

 

By:

/s/ Christine Battist

 

 

Christine Battist,

 

 

Chief Financial Officer

 

[Signatures continue]

 

[Signature Page to First Amendment to Revolving Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, NATIONAL
ASSOCIATION, as a Lender and Agent

 

 

 

By:

/s/ J. Craig Weakley

 

Name:

J. Craig Weakley

 

Title:

Managing Director

 

[Signatures continue]

 

[Signature Page to First Amendment to Revolving Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as a Lender

 

 

 

By:

/s/ David Lefkowitz

 

Name:

David Lefkowitz

 

Title:

Managing Director

 

[Signatures continue]

 

[Signature Page to First Amendment to Revolving Credit Agreement]

 

--------------------------------------------------------------------------------


 

Acknowledged:

 

 

 

 

 

SB FINANCING TRUST OWNER LLC,

 

a Delaware limited liability company,

 

as Guarantor

 

 

 

 

 

By:

/s/ Christine Battist

 

 

Christine Battist,

 

 

Chief Financial Officer

 

 

 

 

 

SB FINANCING TRUST,

 

a Delaware Statutory Trust,

 

as Guarantor

 

 

 

By:

SB Financing Trust Owner LLC,

 

 

a Delaware limited liability company,

 

 

its Administrator

 

 

 

 

 

 

By:

/s/ Christine Battist

 

 

Christine Battist,

 

 

Chief Financial Officer

 

 

 

 

 

SILVER BAY OPERATING PARTNERSHIP L.P.,

 

a Delaware limited partnership,

 

as Guarantor

 

 

 

By:

Silver Bay Management LLC,

 

 

a Delaware limited liability company,

 

 

its general partner

 

 

 

 

By:

Silver Bay Realty Trust Corp.,

 

 

a Maryland corporation

 

 

its sole member

 

 

 

 

By:

/s/ Christine Battist

 

 

Christine Battist,

 

 

Chief Financial Officer

 

 

[Signatures continue]

 

[Signature Page to First Amendment to Revolving Credit Agreement]

 

--------------------------------------------------------------------------------


 

SILVER BAY REALTY TRUST CORP.,

 

a Maryland corporation,

 

as Guarantor

 

 

 

 

 

By:

/s/ Christine Battist

 

 

Christine Battist,

 

 

Chief Financial Officer

 

 

[End of signatures]

 

[Signature Page to First Amendment to Revolving Credit Agreement]

 

--------------------------------------------------------------------------------